210 F.2d 653
54-1 USTC  P 9283
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Roy EATON, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Genevieve H. EATON, Respondent.
No. 13806.
United States Court of Appeals, Ninth Circuit.
March 10, 1954.

Petitions to Review Decisions of the Tax Court of the United States.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Lee A. Jackson, Joseph F. Goetten, Meyer Rothwacks, Sp. Assts. to Atty. Gen., Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, Washington, D.C., for petitioner.
Milton Cades, Smith, Wild, Beebe & Cades, J. Russell Cades, Eugene H. Beebe, Honolulu, Hawaii, for respondents.
Before MATHEWS, STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
The Commissioner of Internal Revenue seeks review of two decisions of the Tax Court- a decision redetermining the income tax liability of Roy Eaton for the calendar years 1943, 1944, 1945 and 1946 and a decision redetermining the income tax liability of Genevieve H. Eaton for the calendar years 1945 and 1946.  The decisions are affirmed on the authority of Commissioner v. Sultan, 9 Cir., 210 F.2d 652, affirming Sultan v. Commissioner, 18 T.C. 715; Commissioner v. Brodhead, 9 Cir., 210 F.2d 652, affirming Brodhead v. Commissioner, 18 T.C. 726.